Case 1:18-cv-07831-PAC Document 42-6 Filed 02/15/19 Page 1 of 4




            EXHIBIT 4
Policies | CU Facilities - Housing                                                                   https://facilities.columbia.edu/housing/policies#Eligibility
                               Case 1:18-cv-07831-PAC Document 42-6 Filed 02/15/19 Page 2 of 4

          CU Home / Facilities and Operations Home




                      COLUMBIA RESIDENTIAL
                                                                                                        HELP ME FIND INFORMATION ABOUT ...
            Policies

                                                                                                        Housing Portal (https://uah.facilities.columbia.edu/)
                                                     Policies, Terms & Conditions
                                                                          Students
            Residents in Columbia Residential are responsible for remaining in compliance with all policies in the housing agreement and any additional
            policies listed here. Please refer to your housing agreement or contact us (http://uah.cuf.columbia.edu/contact/) for more information.

            Air Conditioners (#AirConditioners)
            Apartment Inspections (#AptInspections)
            Bedbugs (#Bedbugs)
            Billing & Payments (#Billing)
            Cancelling your Housing (#Cancellation)
            Caring for your Unit, Damage & Vandalism (#CareofUnit)
            Changes and Alterations to your Unit (#ChangestoUnit)
            Cleaning & Apartment Maintenance (#Cleaning)
            Compliance (#Compliance)
            Couple & Family Housing (#CoupleFamilyHousing)
            Dining (#Dining)
            Disability Housing Accommodations (#DisabilityHousing)
            Disruptive Behavior (#DisruptiveBehavior)
            Eligibility for Housing (#Eligibility)
            Emergency Contact Information (#EmergencyContact)
            Entry to Unit (#Entry)
            Extermination Services (#Extermination)
            Fire Safety (#FireSafety)
            Furnishings, Fixtures, Keys & Locks (#FurnishingsKeysLocks)
            Garbage (#Garbage)
            Gas & Safety (#Gas)
            Heat & Hot Water (#HeatHotWater)
            Internet, Phone & Cable TV (#InternetPhoneTV)
            Laundry (#Laundry)
            Lead Information (#LeadInfo)
            Mail & Packages (#Mail)
            Maintenance Requests & Emergencies (#Maintenance)
            Media & Filming (#Media&Filming)
            Moving In (#MovingIn)
            Moving Out (#MovingOut)
            Noise (#Noise)
            Part-Time Enrollment Exception (#PartTimeException)
            Pets (#Pets)
            Public Access Ways (#PublicAccessWays)
            Recycling (#Recycling)
            Renewing the Housing Agreement (#Renewals)
            Renters Insurance (#RentersInsurance)
            Reservation Fee (#ReservationFee)




1 of 15                                                                                                                                               2/8/2019, 6:09 PM
Policies | CU Facilities - Housing                                                                        https://facilities.columbia.edu/housing/policies#Eligibility
                              Case 1:18-cv-07831-PAC Document 42-6 Filed 02/15/19 Page 3 of 4
            Columbia Residential is unable to provide housing to accommodate friends or relatives other than, in very limited number, partners and/or
            dependent children. If both partners are students and are both eligible for housing, only one application will be considered, and one offer
            given (if approved).

            To move into couple or family housing, the following documentation must be presented at the Columbia Residential office at the time of
            the move-in appointment:

              • Photo ID for each resident
              • Birth certificate for each dependent child (if applicable).
                Families with dependent children 18 & over must show proof that each child is a legal dependent. A legal dependent is defined as a
                child under the age of 19 (or under 24 if enrolled as a full-time student).
              • Partner (if applicable) must be present to sign part B of the Housing Compliance Form. If partner is not present at move-in, resident
                must provide proof of partner's arrival date. If such proof is not provided, student will not be permitted to move in. Only the partner
                listed in the original housing application may move into the unit.
              • Partner and/or children must move in and complete Housing Compliance form within 30 days of resident's move-in date; failure to
                comply with these regulations may result in a reassignment or the termination of the housing agreement.

            The Housing Compliance Form asks students to agree to the terms of couple or family housing:

              • Students must notify Columbia Residential immediately of any change in couple or family status and agree to be reassigned or vacate
                should their status change. Failure to report this change in status could result in a housing reassignment, immediate termination of the
                housing agreement, and/or other administrative penalties.
              • Only the partner listed in the original housing application may move into the unit.
              • Students' partner and/or dependent child(ren) must live full-time in the unit immediately upon signing the agreement and receiving
                keys.
              • Partner and/or dependent child(ren) have no independent right of occupancy and must vacate upon termination of the housing
                agreement or their relationship to the student, whichever occurs first.
              • Students agree to furnish any further documentation that Columbia Residential may require regarding their status.
              • Any false or misleading statements made may result in the cancellation of the housing agreement.

                                                                        Back to top (#BTTPolicies)




            Disability Housing Accommodations
            Students who require special accommodations must register with the Office of Disability Services for consideration. Students must be
            otherwise eligible for University housing to be eligible for disability housing accommodations. For complete information regarding this
            process please visit Disability Services (https://health.columbia.edu/services/housing-accommodations) .

            Deadlines: June 1st for fall semester; November 1st for spring semester. While applications submitted after these dates will be accepted
            and considered, Columbia cannot guarantee that it will be able to meet late applicants' accommodation needs, including any needs that
            develop during the semester.

                                                                        Back to top (#BTTPolicies)

            Dining
            Residents who choose to participate in a University dining plan should visit Dining Services (http://dining.columbia.edu/)   .

                                                                        Back to top (#BTTPolicies)

            Disruptive Behavior
            Residents will not engage in objectionable conduct - any behavior which makes the unit or building less fit to live in for its occupants, or
            anything that interferes with the right of others to properly and peacefully enjoy their units. Residents may not cause conditions that are
            dangerous, hazardous, unsanitary and detrimental to other tenants in the building. Violation of this policy may result in the loss of eligibility
            for student housing.

                                                                        Back to top (#BTTPolicies)

            Eligibility for Housing
            Students in the following schools/programs who are enrolled full-time in a housing-eligible degree program may apply for housing through




5 of 15                                                                                                                                             2/8/2019, 6:09 PM
Policies | CU Facilities - Housing                                                                                  https://facilities.columbia.edu/housing/policies#Eligibility
                                   Case 1:18-cv-07831-PAC Document 42-6 Filed 02/15/19 Page 4 of 4
            Columbia Residential:

               • American Language Program
               • Business
               • Engineering (Graduate)
               • Graduate School of Architecture, Planning & Preservation
               • Graduate School of Arts & Sciences
               • Journalism
               • Law
               • School of the Arts
               • School of General Studies
               • School of International & Public Affairs
               • Social Work

            Students enrolled in executive programs are not eligible for housing.

            Students enrolled full-time in certain degree programs in the School of Professional Studies (http://sps.columbia.edu/student-life-and-alumni-
            relations/housing)    may apply through Columbia Residential for SPS-only housing. SPS students are not otherwise eligible for Columbia
            Residential.

               • Students in Columbia Residential must be enrolled full-time in a housing-eligible program to remain in housing. Students who drop
                 below full-time status must vacate within 30 days.
                 Students may request an exception for part-time status ONCE throughout their time in Columbia Residential. See Part-Time
                 Enrollment Exception (#PartTimeException) for more information.
               • ------------------------------------
                 Postbac Premed students (https://gs.columbia.edu/postbac/housing-new-students)     enrolled for fewer than 12 credits are also eligible if they
                 are registered for at least 9 credits and are simultaneously fulfilling their clinical volunteer work requirement of at least 3 hours per
                 week and 42 hours per semester. International students must be taking 12 credits per term to remain full time.
               • At any time during the term of the housing agreement, Columbia Residential may request that you promptly provide proof that you
                 are a full-time housing-eligible student. Failure to provide such proof may result in the termination of your housing agreement.
               • In general, student housing is limited to the length of the degree program. Please review Program Eligibility Terms (/housing
                 /files_facilities/imce_shared/Program_lengths.pdf)   for more information on length of housing eligibility for each program.
               • GSAS MA students are limited to one academic year of housing, starting from the first date of registration for their program. Students
                 in certain programs may be eligible for an additional semester in housing only with GSAS approval.
               • PhD students are limited to five consecutive years in housing starting from the first date of registration for the program. PhD students
                 may request an additional one or two years for a maximum of seven years. Any extension beyond the fifth year must be approved by
                 the school. Extensions beyond the 7th year will not be granted.
               • Students whose affiliation is expiring must vacate housing according to the time frame outlined below:

                   Degree Conferred* Move Out Date**
                                 May                       May 31
                            October                     August 15
                           February                  December 31

                 *PhD students must vacate housing within 60 days of the date of defense, regardless of when the degree is conferred.
                 **Please review Cancellation (#Cancellation) for more information about cancellation fees and rent proration.

                                                                                    Back to top (#BTTPolicies)

            Emergency Contact Information
            In accordance with the Higher Education Opportunity Act of 2008 (https://www2.ed.gov/policy/highered/leg/hea08/index.html)            , all students
            residing in university housing must have the option of identifying a person whom the University will notify if the student is determined
            missing by the Department of Public Safety or the local law enforcement agency. Columbia provides this option to all students. The contact
            information will be confidential, accessible only to authorized campus officials and law enforcement, and may not be disclosed outside a
            missing person investigation. More information about the Missing Student Procedure provision is available in the Public Safety Annual
            Report (https://publicsafety.columbia.edu/sites/default/files/content/SecurityReport2017revised.pdf) . Students can update the contact information
            on SSOL (https://ssol.columbia.edu/)       .

                                                                                   Back to top (#BTTPolicies)



6 of 15                                                                                                                                                     2/8/2019, 6:09 PM
